 1   HILLIS CLARK MARTIN & PETERSON P.S.                                                     Hon. Timothy W. Dore
     999 Third Avenue, Suite 4600                                                                        Chapter: 7
 2   Seattle, WA 98104                                                                             Location: Seattle
     Tel: (206) 623-1745                                                                 Hearing Date: July 26, 2019
 3   Fax: (206) 623-7789                                                                    Hearing Time: 9:30 a.m.
 4   Attorneys for Wapato Entities
 5

 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11   In re:
                                                                  Case No. 19-10026-TWD
12   EL-LO-WEE CONDOMINIUM
     ASSOCIATION,                                                 WRIGHT-WAPATO’S REPLY IN
13                                                                SUPPORT OF OBJECTION TO
                                Debtor.                           CLAIM NOS. 1, 2, 4-61, 66, 68-76
14

15

16                                              I. INTRODUCTION

17             None of the time-share unit sublessees (collectively, the “Claimants”) who filed proofs of

18   claim oppose Wright-Wapato’s objection. Instead, curiously, the debtor demurred. A Chapter 7

19   debtor lacks standing to defend one set of claims against an objection by a different creditor.1

20   Moreover, the debtor’s argument supports—rather than opposes—Wright-Wapato’s objection.

21   The debtor insists the Claimants have an equity-type interest in the estate’s assets. While equity-

22   interest holders may file proofs of interest, only creditors may file proofs of claim. At most, the

23   Claimants are equity. Their proofs of claim are invalid as a matter of law. The Court should

24   disallow Claim Nos. 1, 2, 4-61, 66, and 68-76 (collectively, the “Claims”).

25

26   1
       This odd situation also raises questions about the use of estate resources and conflicts of interest. Wright-Wapato
     reserves the right to object to any fee application by debtor’s counsel for work associated with the debtor’s brief.

         REPLY IN SUPPORT OF OBJECTION TO                                       HILLIS CLARK MARTIN & PETERSON P.S.
         CLAIM NO. 1, 2, 4-61, 66, AND 68-76 - 1                                999 Third Avenue, Suite 4600
                                                                                Seattle, WA 98104
                                                                                Tel: (206) 623-1745
                                                                                Facsimile: (206) 623-7789

     Case 19-10026-TWD               Doc 51       Filed 07/23/19         Ent. 07/23/19 10:43:46                Pg. 1 of 3
 1                               II. AUTHORITY AND ARGUMENT
 2   A.     The debtor lacks standing to defend the Claims.
 3          As an initial matter, the debtor has no standing to defend the Claims. Standing is limited to

 4   parties “directly and adversely affected pecuniarily by an order of the bankruptcy court.”

 5   Fondiller v. Robertson (In re Fondiller), 707 F.2d 441, 442 (9th Cir. 1983). Based on this

 6   principle, Chapter 7 debtors ordinarily lack standing in the claims-adjudication process because

 7   the resolution of claims objections does “not diminish the debtor’s property, increase [its]

 8   burdens, or detrimentally affect [its] rights.” Id. Courts recognize two exceptions to this rule:

 9   (1) where disallowance would yield a surplus and “give the chapter 7 debtor a pecuniary interest;”

10   or (2) where a claim would not be dischargeable. In re Wellman, 378 B.R. 416 (B.A.P. 9th Cir.

11   2007); In re Cherne, 514 B.R. 616, 621 (Bankr. D. Idaho 2014). Both exceptions recognize that in

12   these narrow circumstances, the debtor has something to gain from objecting.

13          There is no conceivable pecuniary benefit from defending a set of purported claims against

14   an objection by a competing creditor. Indeed, the debtor here has acted against its own interests

15   by advocating for a larger pool of unsecured creditors. The debtor’s response is odd to say the

16   least. Ultimately, the debtor simply lacks standing to demur to Wright-Wapato’s claim objection.

17   B.     Equity-interest holders are not entitled to file proofs of claim.
18          The debtor’s substantive argument is equally unavailing. The Bankruptcy Code is clear

19   that only a “creditor or an indenture trustee may file a proof of claim.” 11 U.S.C. § 501(a). The

20   debtor insists have an ownership interest in the underlying real property:

21                  Claimants must be considered unit owners who own a fractional share of
                    [Wright-Wapato’s] leasehold interest in the Property; the objection
22                  mischaracterizes Claimants as Time Share Owners. Claimants are really
                    fractional owners of the condominium units.
23
     (Debtor’s Resp., ECF Dkt #48, at 2). The distinction on which the debtor focuses is irrelevant
24
     here; what matters is that the debtor agrees the Claimants’ interests are an equity-ownership
25

26

      REPLY IN SUPPORT OF OBJECTION TO                               HILLIS CLARK MARTIN & PETERSON P.S.
      CLAIM NO. 1, 2, 4-61, 66, AND 68-76 - 2                        999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
                                                                     Facsimile: (206) 623-7789

     Case 19-10026-TWD          Doc 51     Filed 07/23/19      Ent. 07/23/19 10:43:46               Pg. 2 of 3
 1   interest. The debtor confirms this view later, when it agrees asserts that the Claimants are entitled
 2   to a pro rata share of whatever assets remain after creditors are paid:
 3                      Claimants are entitled to disbursement after Debtor’s genuine creditors
                        have been provided for.
 4
     (Id. at 3). In support of these arguments, the debtor cites RCW 64.34.268(6), which explicitly bars
 5
     distributions to unit owners until creditors have been paid:
 6
                        Following termination of the condominium, the proceeds of any sale of
 7                      real property, together with the assets of the association, are held by the
                        association as trustee for unit owners and holders of liens on the units
 8                      and creditors of the association as their interests may appear. No such
                        proceeds or assets may be disbursed to the owners until all of the
 9                      creditors of the association have been paid or provided for.
10   (emphasis added). In pressing this point, the debtor concedes the Claimants are something other
11   than “genuine creditors.” The debtor is correct in this regard. The Claimants are not creditors;
12   they are equity. “An equity security holder may file a proof of interest.” 11 U.S.C. § 501(a). Their
13   proofs of claim, however, should be disallowed.
14                                              III. CONCLUSION
15            The Court should disallow Claim Nos. 1, 2, 4-61, 66, and 68-76. None of the Claimants
16   opposed Wright-Wapato’s claim objection. The debtor has no standing to defend the Claims, and
17   the debtor’s opposition brief concedes the Claimants have an equity-type interest in the estate.
18            DATED this 23rd day of July, 2019.
19                                               HILLIS CLARK MARTIN & PETERSON P.S.
20
                                                 By /s/ Amit D. Ranade
21                                                    Josh A. Rataezyk, WSBA #33046
                                                      Amit D. Ranade, WSBA #34878
22                                                    999 Third Avenue, Suite 4600
                                                      Seattle, WA 98104
23                                                    Tel: (206) 623-1745
                                                      Fax: (206) 623-7789
24                                                    josh.rataezyk@hcmp.com
                                                      amit.ranade@hcmp.com
25                                               Attorneys for Wapato Entities
     ND: 10130.378 4843-7279-5549v1
26

      REPLY IN SUPPORT OF OBJECTION TO                                  HILLIS CLARK MARTIN & PETERSON P.S.
      CLAIM NO. 1, 2, 4-61, 66, AND 68-76 - 3                           999 Third Avenue, Suite 4600
                                                                        Seattle, WA 98104
                                                                        Tel: (206) 623-1745
                                                                        Facsimile: (206) 623-7789

     Case 19-10026-TWD                Doc 51   Filed 07/23/19     Ent. 07/23/19 10:43:46               Pg. 3 of 3
